Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17195388 application filed 03/08/2021.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 are pending and have been fully considered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 has the phrase, “enthalpy exchanger elements,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the body of the claim only has a single element, rather than the preambles plurality, so the claim is unclear as to the number of elements being claimed.

Claim(s) 1 has the phrase, “thin polymer film,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim language is unclear as to what scope is meant, such as is the film thin, since a film is thin relative to unspecified item(s), 
or is a thin film a species of film genus, which is considered thin relative to other film(s).

Claim(s) 4 has the phrase, “the sheet material," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers too, an element of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 11 has the phrase, “the at least one polymer film," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear which polymer film is being referred too, OR
if this phrase is setting forth a new element.

Claim(s) 11 has the phrase, “the at least one side of the sheet element," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear which side is being referred too, OR
if this phrase is setting forth a new side.

Claim(s) 16 has the phrase, “a predetermined three-dimensional corrugation pattern," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear what the pattern is determined prior too.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following Double Patenting, 35 USC § 102 and/or 35 USC § 103 rejection(s).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1,4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 17, 18, 19, 20 of U.S. Patent No. 16/320,791 (US 10982911 B2) (herein known as HIRSCH911). Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art, at the time of filing, would conclude that the method for enthalpy exchanger elements as recited in the patented claim(s) clearly envisages the method for producing of making enthalpy exchanger elements of the instant application; and a person of ordinary skill in the art, at the time of filing, would conclude that the enthalpy exchanger element as recited in patented claim(s) clearly envisages the enthalpy exchanger element of the instant application.


Claim(s) 1,4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 17, 22, 23, 24 of U.S. Patent No. 15/545,798 (US 10967333 B2) (herein known as HIRSCH333). Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art, at the time of filing, would conclude that the method for enthalpy exchanger as recited in the patented claim(s) clearly envisages the method for producing of making enthalpy exchanger elements of the instant application; and a person of ordinary skill in the art, at the time of filing, would conclude that the enthalpy exchanger as recited in patented claim(s) clearly envisages the enthalpy exchanger element of the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8, 11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100032145 (herein known as LEE).

With regard to claim 1, LEE teaches a method for producing heat (enthalpy) exchanger elements, especially at fig 1,2,4, title, abstract
a) providing an air-permeable sheet element 33 having a first side and a second side, especially at fig 1,2,4, para 10,44
b) laminating (act of laminating is implicit, considering laminated structure depicted) the first side of the sheet element with a first thin polymer film 31a with moisture in airflow (water vapor) transmission characteristics, especially at fig 1,2,4, para 39,44,49
and laminating (act of laminating is implicit, considering laminated structure depicted) the second side of the sheet element with a second thin polymer film 31b with moisture in airflow (water vapor) transmission characteristics, especially at fig 1,2,4, para 39,44,49
c) forming the laminated sheet element into a desired shape exhibiting a three- dimensional "pyramid-pattern" (corrugation pattern), especially at fig 1,2,4, para 44,46

With regard to claim 4, LEE teaches
wherein the sheet material of the sheet element comprises "resin" (a polymer), especially at para 14

With regard to claim 5, LEE teaches
wherein the sheet element is a fabric, especially at fig 1,2,4, para 10,44

With regard to claim 7, LEE teaches
wherein a fraction of the fibers of the fabric are multi-component, especially at para 14

With regard to claim 8, LEE teaches
wherein the sheet element comprises "metal" (reinforcement) fibers, especially at para 14

With regard to claim 11, LEE teaches
wherein the at least one polymer film on the at least one side of the sheet element is a "air shield" (air-impermeable polymer) film, especially at fig 1,2,4, para 10,44

With regard to claim 16, LEE teaches a heat (enthalpy) exchanger element, especially at fig 1,2,4, title, abstract
an air-permeable sheet element 33, especially at fig 1,2,4, para 10,44
(a predetermined is a non-specific mental step, which does not positively indicate a manipulative difference; furthermore, the step is non-specific as to when the determining was prior too) "pyramid-pattern" (three-dimensional corrugation pattern), especially at fig 1,2,4, para 44,46
wherein a first polymer film 31a is laminated (as depicted) to a first side of the sheet element and a second polymer film 31b is laminated (as depicted) to a second side of the sheet element, both polymer films having moisture in airflow (water vapor) transmission characteristics, especially at fig 1,2,4, para 39,44,49


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2829836 (herein known as RIENDEAU).

With regard to claim 1, RIENDEAU teaches a method for producing enthalpy exchanger elements, especially at fig 2, title, abstract
 a) providing a sheet element (1) having a first side and a second side, the sheet is taught as having "hole diameters ranging from 30 μm to 1.2 mm," which is taken as large enough to be capable of being air-permeable, especially at fig 2, claim 13
 b) laminating the first side of the sheet element with a first thin polymer film 3 with water vapor transmission characteristics, especially at fig 2, abstract
RIENDEAU does not specifically teach laminating the second side of the sheet element with a second thin polymer film with water vapor transmission characteristics; 
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate laminating the first side of the sheet element with a first thin polymer film 3 with water vapor transmission characteristics of RIENDEAU to the second side of RIENDEAU for the benefit of additional water vapor selectivity, as determined as needed
RIENDEAU teaches c) forming the laminated sheet element into a desired shape exhibiting a three- dimensional corrugation pattern (as depicted), especially at fig 2, abstract

With regard to claim 4, RIENDEAU teaches
 wherein the sheet material of the sheet element comprises a "plastic" (i.e. polymer), especially at para 9

With regard to claim 10, RIENDEAU teaches
 wherein the laminating step b) comprises bonding of the polymer film to the sheet element, especially at para 13

With regard to claim 16, RIENDEAU teaches an enthalpy exchanger element, especially at fig 2, title, abstract
 a sheet element (1), the sheet is taught as having "hole diameters ranging from 30 μm to 1.2 mm," which is taken as large enough to be capable of being air-permeable , especially at fig 2, claim 13
 a predetermined three-dimensional corrugation pattern (as depicted), especially at fig 2, abstract
 wherein a first polymer film 3 is laminated to a first side of the sheet element having water vapor transmission characteristics, especially at fig 2, abstract 
RIENDEAU of does not specifically teach a second polymer film is laminated to a second side of the sheet element having water vapor transmission characteristics
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate laminating the first side of the sheet element with a first thin polymer film 3 with water vapor transmission characteristics of RIENDEAU to the second side of RIENDEAU for the benefit of additional water vapor selectivity, as determined as needed

With regard to claim 17 and RIENDEAU,  the language “wherein the first polymer film and the second polymer film are identical to each other” is within the scope of duplication, as already discussed

With regard to claim 19, RIENDEAU teaches,
 stated at para 26 "creating flow channels between similar plates when those are stacked together" (within the scope of which are stacked onto and fixed to each other, with their respective three-dimensional corrugation patterns in parallel orientation to form parallel fluid paths allowing fluids to flow there through)


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100032145 (herein known as LEE).

With regard to claim 18, LEE teaches
 the resin layer 31 has different materials as a material option, especially at para 47 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide with LEE the resin layer 31 has different materials as a material option, within the scope of wherein the first polymer film and the second polymer film are different from each other, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07)


Claim(s) 2, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100032145 (herein known as LEE) in view of US 20060090650 (herein known as YAMAKAWA).

With regard to claim 2, LEE does not specifically teach wherein the first thin polymer film and/or the second thin polymer film is a monolithic membrane. 
But, YAMAKAWA teaches a polymer film 30 is "nonporous" (in light of the instant spec para 69 meaning a monolithic membrane), especially at para 49 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute the film's porosity LEE with a polymer film 30 is "nonporous" (in light of the instant spec para 69 meaning a monolithic membrane) of YAMAKAWA because the substitution of one type of film porosity for another that are both used for the same purpose (i.e. moisture-permeable resin layer) would be well within the scope of the skilled artisan (See MPEP 2141 III,B)

With regard to claim 6, LEE teaches wherein the fabric is a woven fabric, especially at fig 1,2,4, para 14,44
 LEE does not specifically teach wherein the fabric is a nonwoven fabric 
But, YAMAKAWA shows that woven fabric and non-woven fabric are equivalent structure known in the art, especially at fig 3,4, para 40 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute the fabric structure LEE with wherein the sheet element (40) is a nonwoven fabric of YAMAKAWA because these two structures were art-recognized equivalents at the time the invention was made (or, before the effective filing date of the claimed invention), one of ordinary skill in the art would have found obvious to substitute the structure woven for structure nonwoven (MPEP 2144.06)

With regard to claim 10, LEE does not specifically teach bonding of the polymer film to the sheet element 
But, YAMAKAWA teaches bonding of the polymer film to the sheet element (40), especially at fig 3,4, para 41 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide LEE with bonding of the polymer film to the sheet element (40) of YAMAKAWA for the benefit of linking the polymer film to the sheet element together


Allowable Subject Matter
Claim(s) 3,9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and the rewritten or amended language does not necessitate a new grounds of rejection(s) and/or objection(s)); and as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,Th,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776